Citation Nr: 1628499	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1983 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for tinnitus.  Jurisdiction over this matter was subsequently transferred to the VA RO in Louisville, Kentucky.

The Veteran was previously represented by the Oregon Department of Veterans Affairs.  In March 2016, during the pendency of this appeal, the Veteran changed his representation to the Kentucky Department of Veterans Affairs.  The Board recognizes the change in representation.

The Veteran testified at a March 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

The Veteran's current tinnitus manifested in service, has continued since service, and is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Tinnitus is considered by VA to be a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus - Analysis

The Veteran was stationed aboard a submarine during service.  His military occupational specialty (MOS) was torpedo man.  

In November 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his tinnitus.  He reported intermittent bilateral tinnitus that began years ago and has gotten significantly more noticeable over the years.  The VA examiner indicated that no specific incident of onset was noted.  The VA examiner stated that Veteran had normal hearing  at enlistment and normal hearing at discharge with no significant shifts in thresholds.  The VA examiner stated that the Veteran currently had clinically normal hearing.  Therefore, he opined that it was less likely than not that the Veteran's tinnitus is due to cochlear damage from noise exposure.

In March 2016, the Veteran testified in a Board videoconference hearing.  The Veteran stated that he was exposed to extremely loud noises as part of his duties in the torpedo room.  He stated that it was an extremely loud noise when the torpedo tubes were fired, and he was unable to wear hearing protection due to the need to communicate effectively.  The Veteran said he was standing right next to the torpedo tube each time it fired.  He also stated that there was a constant buzzing from the equipment aboard the submarine.  The Veteran indicated that his tinnitus started when he first arrived aboard the submarine, and the tinnitus has continued from that point through today.  

The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the Veteran's report during the November 2011 VA examination, the Board finds that the Veteran has a current tinnitus disability.

The Board also finds the Veteran credible with regards to his noise exposure during service.  This report is consistent with the details of the Veteran's service.  The Veteran is also credible in his reports of first experiencing tinnitus during service and having chronic symptoms during service.  

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in equipoise on the question of whether the Veteran's current tinnitus is related to his service.  Evidence against a finding that the Veteran's tinnitus is related to service is the November 2011 VA examination report.  Evidence in support of a finding that the Veteran's tinnitus is related to service includes the Veteran's competent and credible statements regarding manifestation of tinnitus during service and chronicity since service. Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran's current tinnitus is related to his service.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


